In a proceeding in the Surrogate’s Court, Queens County, pursuant to section 206-a of the Surrogate’s Court Act, the appeal is from an order granting respondents’ motion to modify appellants’ notice to take the deposition of respondent West and directing that the examination proceed before an official stenographer of the court. Order affirmed, with one bill of $10 costs and disbursements; examination to proceed on 10 days’ notice. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.